COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-16-00760-CV
Style:                   Cecil Adams and Maxine Adams v. Harris County, Texas
Date motion filed*:      February 10, 2017
Type of motion:          Response to Motion to Stay and Motion to Strike Pleading
Party filing motion:     Pro Se Appellant Maxine Adams
Document to be filed:    Motion to Dismiss Interlocutory Appeal of Maxine Adams

Is appeal accelerated?      Yes (interlocutory appeal).

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant Maxine Adams’s motion to strike the motion to stay of co-appellant Cecil
       Adams is dismissed as moot because this Court’s Order, issued February 14, 2017,
       denied the Adams’s motion to stay. To the extent Maxine Adams also requests that
       this Court consider her motion to withdraw her interlocutory appeal, no such motion is
       on file with the Clerk of this Court. The Court will consider any motion to dismiss
       interlocutory appeal by appellant Maxine Adams that complies with Rule 42.1, which
       should be filed within 10 days of the date of this Order and which would seek only to
       dismiss Maxine Adams from this appeal. See TEX. R. APP. P. 42.1(a)(1), (b).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: February 23, 2017




November 7, 2008 Revision